DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        SHARON E. GIBSON,
                            Appellant,

                                   v.

                             ARLP TRUST,
                               Appellee.

                             No. 4D17-2109

                         [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE09066711.

  Sharon Gibson, Pembroke Pines, pro se.

  Dariel Abrahamy of Greenspoon Marder, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.